Per Curiam:

There is no merit in this appeal. The court found all the facts necessary to sustain the order striking the pleadings of defendant Marie M. Thomas from the files. The findings are sustained by sufficient evidence and consequently the facts embraced in them are not open to further dispute in this court. The constitutionality of the statute authorizing the order striking these pleadings from the files is demonstrated by the decision in the case of Hammond Packing Co. v. Arkansas, 212 U. S. 322, cited by the defendants themselves. The petition shows very plainly the theory upon which it was prepared and the purpose it was intended to accomplish. The relief which was demanded and which was granted was warranted by well-considered decisions of this court which do not need restatement. The defendants had no right to a jury trial. The defendants have been guilty of the grossest kind of fraud, which persisted to the end of the trial. The judgment of the district court was thoroughly righteous, and it is affirmed.